Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 7 objected to because of the following informalities:  please see claim 7 dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "roughened structure".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (20110284825), in view of Tokuda (20170125713).

    PNG
    media_image1.png
    260
    281
    media_image1.png
    Greyscale

Regarding claim 8, Yang teaches an light-emitting device, comprising: 
an anode (100), a hole transport layer (120), a light-emitting layer (130), an electron transport layer (140), and a cathode (160) all laminated together;
 wherein the hole transport layer is treated with a high boiling point polar solution (par. 16, 51, 52, 54 teaches that an HTL composed of PEDOT/PSS is treated with solvent DMF or DMSO, DMF and DMSO being a known high boiling point polar solvent).
Lee is silent concerning:
using high boiling point to reduce a Coulomb force of the hole transport layer
However, this intended use would have been obvious to a PHOSITA at the time said invention was made.  It would have been known that Coulombs law tells us that electrostatic interactions (i.e. Coulomb force) are larger in less polar solvents.  By adding DMSO or DMF, they interact with PEDOT/PSS by reducing electrostatic interaction between components of PEDOT/PSS, thus enhancing the conductivity of PEDOT/PSS, as mentioned in prior art Tokuda.

Regarding claim 9, Yang teaches an light-emitting device of claim 8, wherein the hole transport layer comprises 3,4-ethylene dioxythiophene monomer and polystyrene sulfonate, and the hole transport layer is treated with the high boiling point polar solution to reduce a Coulomb force between 3,4-ethylene dioxythiophene monomer and polystyrene sulfonate (please see rejection for claim 8 above).  
Regarding claim 12, Yang teaches an light-emitting device of claim 8, wherein the high boiling point polar solution is a dimethylformamide solution, a butyrolactone solution, or a dimethylsulfoxide solution (please see rejection for claim 8 above).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 8 above, and further in view of Worfolk (20130276886).
Regarding claim 13, Yang teaches an light-emitting device of claim 8.
Yang teaches the HTL is 20 nm but does not teach:
the hole transport layer has a thickness between 30 nanometers (nm) and 50 nm
Worfolk teaches an HTL composed of PEDOT/PSS in a DMSO solution wherein the layer is 30 nm and the thickness can be decreased or increased by varying the coating speed and solution concentration (par. 38). Such vibrational teachings would allow for various types of devices to be created.
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 8 above, and further in view of Birnstock (20140332794).
Regarding claim 15, Yang teaches an light-emitting device of claim 8.
Yang does not teach:
a roughened structure is disposed on a surface of the hole transport layer facing the light-emitting layer.  
Birnstock teaches an OLED wherein an roughened layer is placed atop the HTL in order for outcoupling of light is increased (par. 32).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 

Allowable Subject Matter
Claim 1-6 allowed.

Claim 17 allowed.

10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to based on its dependency.

Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894